In a proceeding to invalidate a certificate designating respondent Stewart in place of respondent Bujay, the latter having declined, as a candidate in the Democratic Party Primary Election to be held on June 17, 1969 for the Party position of County Committeeman for the 18th Election District of the 17th Assembly District in the Town of North Hempstead, Nassau County, and for other relief, the appeal is from a judgment of the Supreme Court, Nassau County, entered June 13, 1969, which denied the application and dismissed the petition in the proceeding. Beldoek, P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.